BEFORE THE UNITED STATES
DEPARTMENT OF HEALTH AND HUMAN SERVICES

Office of the Under Secretary

In the Matter of:

DATE: April 27, 1987
The Inspector General

Department Grant Appeals

Board Docket No. C-19

ORDER DECISION CR 11

Frank P. Silver, M.D.,
Respondent.

For the reasons set forth in attached Opinion of this date,
IT IS HEREBY ORDERED

THAT the Decision of the Administrative Law Judge of July
11, 1986, is REVERSED;

THAT the Order of the Administrative Law Judge entered July
11, 1986, is VACATED;

THAT the case is remanded to the Administrative Law Judge
for proceedings not inconsistent with the attached Opinion.
The remand is limited to a single issue: Is there evidence
to support a finding that the Respondent had reason to know
that his bookkeeper was submitting improper claims to the
fiscal intermediary;

THAT the Administrative Law Judge shall issue his Decision
and Order Upon Remand within sixty (60) days of the date of
this Order and may undertake such additional proceedings as
he deems appropriate; and

THAT I shall retain continuing jurisdiction over this
matter.

/s/

Robert L. Raclin
Deputy Under Secretary
BEFORE THE UNITED STATES
DEPARTMENT OF HEALTH AND HUMAN SERVICES

Office of the Under Secretary

In the Matter of:
DATE: April 27, 1987
The Inspector General
Department Grant Appeals
Board Docket No. C-19
OPINION DECISION CR 11

Frank P. Silver, M.D.,
Respondent.

ee SSSSsSSSSSSSSSSSMS

On July 11, 1986, an administrative law judge (”ALJ”) issued
a Decision and Order finding Frank P. Silver, M.D. (”Respondent”)
liable under the Civil Monetary Penalty Law (CMPL), 42 U.S.C. §§
1320a-7a(a) (1), 1320a-7(c), for filing 418 Medicaid claims for
laboratory tests that were not provided as claimed. The Decision
and Order imposed penalties of $232,000.00 and assessments of
$9,237.59, and suspended Respondent from participating in the
Medicaid and Medicare programs for a period of ten years. In so
ruling, the ALJ concluded that although the Respondent did not
intend to defraud or otherwise cheat the Medicaid program, he
nevertheless was grossly negligent in not more carefully
supervising the activities of his billing clerk and thus, he
“should have known” that the billings being submitted to Medicaid
by his billing clerk were erroneous. I granted Respondent’s

petition to review the Decision and Order of the ALJ in order to
consider a number of significant issues directly bearing on the
propriety of the ALJ’s decision and the administration of the
CMPL program, namely: (1) May an individual be held absolutely
liable under the CMPL for the actions of an employee acting
within the scope of employment; and (2) May an individual be
subject to liability under the CMPL for his own negligent
conduct.2/

For the reasons outlined below, I conclude (1) that an
individual may not be subject to vicarious liability under the
CMPL, but (2) that an individual may be subject to liability
under the CMPL even though his conduct is merely negligent.
However, I also conclude that the ALJ applied the incorrect
standard in judging whether the Respondent’s actions were
negligent, 2/ and that judged against the correct standard, the
evidence adduced at the hearing falls short of sustaining the
Inspector General’s burden of proof. Accordingly, the Decision
of the ALJ is reversed, the Order vacated and the case is
remanded for further proceedings consistent with this Opinion and

Y the parties in their briefs also addressed a third
issue, namely: May an individual be subject to the maximum
penalties under the CMPL if that individual’s conduct is merely

negligent, as opposed to intentional or reckless. In light of
the decision reached below, that issue is no longer ripe.

2/ The Inspector General concedes that the ALJ used the
incorrect standard in judging the Respondent’s culpability under
the CMPL. See Inspector General’s Brief Regarding Scope of
Liability 5 (filed February 6, 1987). However, the Inspector
General maintains that the evidence introduced at the hearing is
sufficient to establish liability under the correct standard.

the attached Order.

I.

The Respondent is a licensed physician specializing in the
practice of obstetrics and gynecology in Las Vegas, Nevada. Dr.
Silver has practiced medicine in the Las Vegas area since 1973
and apparently is one of the few physicians who accepts Medicaid
patients in the area.

This case arose under Section 1128A of the Social Security
Act, (42 U.S.C. 1320a-7a), commonly referred to as the Civil
Monetary Penalty Law (CMPL). The ALJ found that during the
period August 13, 1981 through April 11, 1983, Respondent
submitted 418 false or improper Medicaid claims for laboratory
services in violation of the CMPL. It is therefore appropriate
to discuss briefly the Medicaid program in the State of Nevada,
the Respondent’s office procedures and billing practices as they
relate to laboratory tests and the history of the proceedings

against the Respondent.

Title XIX of the Social Security Act, as amended (42 U.S.C.
§ 1396 et. seq.) established a system known as Medicaid under
which the federal government provides financial assistance to

participating states to aid them in furnishing medical care to
needy persons. When a state chooses to participate in the
Medicaid program, it must submit a State Plan to the Secretary of
the Department of Health and Human Services ("DHHS”) which meets
federal statutory and regulatory requirements. The State Plan
must provide for the designation of a single state agency to
administer the Medicaid program.

Nevada’s State Plan, which was approved by the Secretary,
designated the Nevada Department of Human Resources (NDHR) to be
the agency responsible for administering the Nevada Medicaid
program. This program is referred to as “State Assistance for
the Medically Indigent” or SAMI.

NDHR is responsible for determining eligibility for
services, establishing standards for the services provided,
establishing standards for submission of claims for
reimbursements, setting payment levels for providers of services,
and paying claims. To assist it in carrying out its
responsibilities, NDHR contracted with Blue Shield of Nevada
(BSN) to serve as fiscal intermediary for SAMI. In that
capacity, BSN processed and paid claims submitted by Nevada
providers for items or services which providers stated were
rendered to Medicaid beneficiaries.

B.

Since 1973 and at all time relevant herein, Mrs. Kathleen J.
Eby was employed as Respondent’s bookkeeper. Respondent
delegated to Mrs. Eby the responsibility of preparing Medicaid

claims to be submitted to the SAMI program, signing the SAMI
claims on behalf of Respondent, and filing those claims without
Respondent’s review. When SAMI forwarded payments to
Respondent’s office, Mrs. Eby would note on each patient’s
billing ledger the amount paid for each service claimed. TR 1/40. 3/
In instances where SAMI or BSN did not pay, Mrs. Eby would
contact the BSN provider service department and request an
explanation. TR I/41. Respondent, used commercial laboratories
to perform the analysis of specimens obtained from his patients
(e.g. pap smears, vaginal and urine cultures, urinalysis and
blood test). TR I/49,64, 74, III/519. Respondent’s nurse would
review a patient’s medical chart and complete a test requisition
form indicating the laboratory tests to be ordered from an
outside laboratory. TR IV/524

The selected laboratory then sent a courier to Respondent’s
office to pick up the specimens and requisition forms. Test
results were returned to Respondent’s office, and if normal,
placed on the patient’s chart without review by Respondent. If
the tests were abnormal, they would be shown to Respondent.
Whenever’ Respondent was not shown a patient’s test results, he
assumed that the results were normal. TR III/524.

From about 1973 to 1983, the Respondent submitted Medicaid
claims for laboratory services in three separate ways. TR I/7l,
78. From 1973 to 1978, the Respondent performed all routine
laboratory tests in his own office using a certified lab

23/ Citation to the official transcript of the proceedings
before the ALJ will be identified as “TR [Volume Number]/[Page].”
technician. I.G. Ex 425/1. The Respondent’s laboratory, however,
was not certified, as required by Nevada law. During this period
Mrs. Eby would indicate on the Medicaid claim (item 22) that
laboratory work was not performed outside the office.

In 1978 Respondent discontinued his office laboratory and
instead paid an outside laboratory to perform the appropriate
tests. This method was used by the Respondent until August 1981.
The Respondent’s claim ‘orms submitted during this period
indicated that an outside laboratory had performed the test, that
Respondent had paid the laboratory for such services and that
Respondent was seeking reimbursement from SAMI for those
payments. Sometime during this period, Mrs. Eby began submitting
claims to SAMI for handling fees. Despite the fact that BSN had
advised Mrs. Eby of the appropriate procedures to be used in
submitting such claims, Mrs. Eby claimed handling fees for
services which were not reimbursable under the State Plan (i.e.,
urine cultures, urinalysis, pap smears and vaginal cultures when
there was an office visit). Claims for these handling fees were
consequently denied by BSN. TR 1/40-41, 90-91.

During the third period, August 13, 1981 through April 11,
1983, the period at issue in this case, the Respondent stopped
reimbursing outside laboratories and instead, let the laboratory
bill the SAMI program directly. TR 1/61, TR III/544. The claims
submitted during this period appeared in many respects to be
identical to the claims submitted by Mrs. Eby during that period

when the Respondent had been paying the outside laboratories.
However, the claims did differ in one respect, namely that the
claims submitted during this period did not explicitly request
reimbursement for a specified amount certain, while the claims
submitted during the prior period did. The record contains
evidence that notwithstanding that difference the claims
submitted during this period conveyed the impression to SAMI
that the Respondent was seeking reimbursement for laboratory fees
which he had paid on behalf of the program, when in fact no such
payments had been made.

In all the claims at issue here, Mrs. Eby listed the 1974
CRVS procedure codes for the tests themselves and identified an
outside laboratory as the facility performing the tests. Asa
result of Mrs. Eby’s practices during this period, BSN paid
Respondent $9,204.38 for the costs of the tests, based on the
erroneous belief that the outside lab was being reimbursed by
Respondent.

c.

In the course of discharging its contractual obligations,
BSN discovered that Respondent was submitting claims for
laboratory services that were in fact performed by outside
laboratories and billed by those laboratories directly to SAMI.
In October 1982, BSN referred the matter to NDHR which then
commenced an investigation into Respondent’s billing practices.
TR I/126. NDHR did not communicate with Respondent until May 2,
1983, when it requested that Respondent make available to its

investigators certain medical and billing records. TR I/131.
Commencing on July 8, 1983, NDHR investigators conducted a series
of site visits to Respondent’s office. During the course of
those visits the investigators reviewed records and interviewed
members of Respondent’s staff, including Mrs. Eby, Respondent’s
bookkeeper.

As a result of its investigation, NDHR recommended that the
State exclude Respondent from participation in the Medicaid
program and referred the matter to the Inspector General of DHHS
for further action.

The Inspector General instituted an investigation of the
Respondent and as a result of that investigation determined that
Respondent had caused to be filed 420 claims which included 1244
line items for services which had not been provided as claimed.
The Inspector General advised Respondent that each of the line
items or services represented charges to the Medicaid or Medicare
Programs for laboratory services which were either never
performed by Respondent as claimed or had been separately billed
by the particular laboratory performing the service. On August
2, 1985, Respondent was formally notified by the Inspector
General of his intent to impose civil money penalties and
assessments against him in the amount of $250,000 (penalties of
$232,000 and assessments of $18,000), and to suspend him from
participating in the Medicaid and Medicare programs for a period
of ten years.

Respondent, following receipt of the Inspector General’s

Notice of Determination, requested a hearing before an ALJ, under
45 CFR § 101.109(b)(2). A prehearing conference was held in
Reno, Nevada on October 25, 1985, and a full evidentiary hearing
was conducted in Las Vegas, Nevada commencing January 13, 1986,
and ending on January 16, 1986. At the hearing, evidence was
presented by the Inspector General that Respondent had authorized
his bookkeeper, Mrs. Kathleen Eby, to not only compile the
billings in general, but also to sign them on his behalf. No
evidence was presented which would indicate that the Respondent
knew of Mrs. Eby’s improper billing practices; no evidence was
presented which would indicate that Respondent and Mrs. Eby had
conspired to submit improper claims; and no evidence was
presented which would indicate that Respondent had intentionally
developed office procedures designed to insulate himself from the
improper practices of his staff.

On July 11, 1986, the ALJ issued his Decision and Order. In
that Decision, the ALJ applied the “should have known” standard
and determined, based on that standard, that Respondent was
liable under the CMPL for causing to be filed 418 false claims
that contained at least 1244 incorrect or false line items. The
ALJ further found that there was insufficient evidence to
establish fraud or conspiracy on the part of the Respondent.
Respondent, nevertheless, was found liable for the actions of
Mrs. Eby, since he “should have known” that his billing clerk was
submitting false claims for a period of over two years. See
Decision and Order, p. 36. The ALJ concluded:

[t]hat the Respondent was motivated during the time in
issue by his desire to practice medicine as he saw it and

9
not to be bothered by paperwork, clerical duties or to be
involved with matters that he considered to be beneath him
... He intentionally chose to ignore those important rules
and regulations because he is not fond of governmental
intrusion or regulation (with regard to the practice of
medicine) and does not like the burdens placed upon him by
Medicare and Medicaid. Decision and Order, pp. 25-26.
Again at page 27 of his Decision and Order the ALJ noted:
I found Respondent did have a reckless disregard for the

Medicaid program’s ground rules and regulations and chose to
leave the important function of billing to Mrs. Eby without

supervision. (emphasis supplied)

Following the issuance of the ALJ’s Decision and Order,
Respondent, pursuant to 45 CFR § 101.125, requested
administrative review by the Secretary. The discretionary review
authority set forth in 45 CFR § 101.125 has been delegated to the
Under Secretary and redelegated to the Deputy Under Secretary.

By letter of December 8, 1986, I granted Respondent’s request for

review.
II.

Liability under the CMPL attaches only where it has been
established that the respondent “knows or has reason to know”
that medical services were not provided as claimed. In the case
sub ‘judice the ALJ consistently used the incorrect standard in
judging the Respondent’s liability. Rather than ascertaining
whether the Respondent had “reason to know” that the claims were
improper, as required by the statute, the ALJ applied a
different, and clearly erroneous standard, namely: Whether the

10
Respondent should have known that the claims were improper. The
Inspector General concedes that the ALJ used the incorrect
standard in judging the propriety of the Respondent’s conduct.
However, he urges that that error of law was harmless and that
the Decision of ALJ should be affirmed for three independent
reasons. First, the Inspector General argues that the CMPL
imposes vicarious liability on an employer for the conduct of its
employees acting within the course and scope of their employment.
Second, the evidence adduced at the hearing is sufficient to
support a finding that the Respondent actually “knew” that the
claims submitted to the intermediary were improper. And third,
the evidence is sufficient to support a finding that the

Respondent had “reason to know” that the claims were improper.

The common law doctrine of vicarious (or imputed) liability
holds that under certain well-delineated circumstances an
individual is to be held responsible for the acts of others even
though that individual behaved in a totally acceptable manner.
The doctrine is most commonly encountered under the rubric of
respondeat superior, where the actions of an employee are imputed
for purposes of tort liability to the employer. See Ira Ss.

Bushe’ Sons nce. v. United States, 398 F.2d 167 (2d Cir.
1968).

The basic doctrine enjoys unquestioned acceptance in all

11
common law jurisdictions. An unbroken line of decisions has held
an employer responsible in tort for the employee’s negligence
even where the employer had expressly, indeed emphatically,
forbade the very conduct that constituted the negligence of the

employee. See Limpus v. London General Omnibus Co., 1 H.& C.

526, 158 Eng. Rep. 993 (Ex. 1862). Although the doctrine
appears to foster numerous distinct, but often competing,
societal goals, 4/ two have stood out: loss spreading and profit.
While the concept of loss spreading is not relevant to our
inquiry, the notion of profit deserves attention. That rationale
holds that just as the employer gets the benefits from the gains
for his worker’s activities, so too, should he be required to
bear the losses from those activities. The profit rationale has
been used by courts to extend the doctrine of respondeat superior
to cover instances involving intentional torts and indeed, even
criminal breaches. In New Yo v
States, 212 U.S. 481, 493 (1909), for instance, the Court noted
that

liability is not imputed because the principal actually

participates in the malice or fraud, but because the
act is done for the benefit of the principal, while the

4/ one academic writer identified nine traditional
rationales for vicarious liability: control; profit; revenge;
carefulness and choice; identification; evidence; indulgence;
danger; and satisfaction. He then concluded that none of the
nine could fully account for the doctrine: "If one turns to the
opinions of judge or books upon the subject seeking a

justification, disappointment is almost inevitable. True it is
that many reason have been given, but none of them are [sic]
satisfying.” Y.B. Smith, Frolic and Detour, 23 Colum. L. Rev.

444, 454 (1923).

12
agent is acting with the scope of his employment in the
business of the principal...

More recently, the Court in upholding the power of Congress
to "personify a company” for purposes of criminal liability,
spelled out that it was "through the doctrine of respondeat
superior [that] corporations and other . . . impersonal entities
can be guilty of ’knowing’ or ‘willful’ violations of regulatory
statutes...” jted States v - & P, n O., 358 U.S.
121, 125, (1958). The Court’s rationale was couched in familiar
phraseology borrowed from civil tort law, namely: “The treasury
of the business may not with impunity obtain the fruits of
violations which are committed knowingly by agents of the entity
in the scope of their employment.” it Sov
Trucking Co., 358 U.S. at 126.

In light of the doctrine’s universal acceptance, it is
somewhat surprising to note that there is substantial
disagreement over whether the doctrine should extend to include
punitive damages. 3/ Although a majority of courts have held that
vicarious liability extends to punitive damages, even in the
absence of approval or ratification by the principal, a

substantial minority have held to the contrary. In fact there

3/ It should be noted that from a theoretical perspective
the issue of whether the doctrine of respondeat superior supports
the imposition of liability in the event of an intentional tort
is distinct from the issue of whether the doctrine supports the
imposition of punitive damages. An employer may be liable for
compensatory damages caused by an intentional act of his employee
and yet, at the same time, escape liability with respect to a
punitive damage claim.

13
appears to be a recent trend in favor of the so-called minority

position. §/ The Restatement (Second) of Torts § 909 (1979),

which is intended to be a barometer of judicial behavior, limits
a principal’s responsibility for punitive damages to those cases
in which high echelon officials of the principal are actually
involved in the tortious conduct.27/ The Restatement appears to
have adopted the holding of the Supreme Court in Lake Shore &
M.S.R. Co. v. Prentice, 147 U.S. 101 (1893), where the issue was
whether in the absence of statutory authority a corporation could
be liable in punitive damages for the tort of its employee. The
Court, reasoning largely from general principles of respondeat
&/ In ine v, Multi-Med blevisio: , 233 Kan. 988,
666 P.2d 711 (1983), the court specifically adopted the minority
position as set forth in the Restatement (Second) of Torts.
Similarly, the Wyoming Supreme Court in Campen v. Stone, 635 P.2d

1121 (1981), specifically rejected the majority position and
adhered to the dictates of the Restatement (Second) of Torts.

yy The Restatement (Second) of Torts § 909 provides as
follows: :

Punitive damages can properly be awarded against a master or
other principal because of an act by an agent if, but only
if,

(a) the principal or a managerial agent authorized the
doing and the manner of the act, or

(b) the agent was unfit and the principal or a
managerial agent was reckless in employing or retaining hin,
or

(c) the agent was employed in a managerial capacity and
was acting in the scope of employment, or

(da) the principal or a managerial agent of the
principal ratified or approved the act.

14
superior, held that such vicarious liability could exist only
when the employer had authorized and ratified the tort.
Notwithstanding the recent expansion of the punitive damage
doctrine, though, the Supreme Court has not revisited the issue
of whether the common law permits the vicarious imposition of

punitive damages .8/

8/ The Supreme Court’s failure to re-address the issue of
whether vicarious liability should encompass punitive damages may
reflect little more than the Court’s unwillingness to enter an
area that has been traditionally governed by state law. Common
law remedies, after all, tend to be a function of state rather
than federal law. However, it is noteworthy that the Court has
on a number of occasions declined to review this issue even when
it has arisen in the context of a federal statute. In Bateman
Eichler, Hill Richards, Inc. v. Berner, 472 U.S.299, 314 n.25
(1985), for example, the Court declined to decide whether the in

defense would extend to bar recovery against a stock

brokerage firm whose only role has been that of a "controlling
person”, as defined in 15 U.S.C. § 78t(a), of the defrauding
employee and whose liability is therefore vicarious. See,
Mitchell v. General Motors, 725 F.2d 385 (9th Cir. 1984), cert.

jed, sub nom. Gener Motors v. tche 53 U.S.L.W. 3895
(1985) (punitive damages imposed on employer ‘under the Civil
Rights Act of 1866 for actions of employee). However, in City of
Newport v. Fact Concerts, Inc., 453 U.S. 247 (1981), the Court
held that punitive damages could not be awarded against a
municipality under 42 U.S.C. § 1983. Although one could argue
that Newport implies that vicarious liability for punitive
damages is suspect, the Court’s opinion rested on a narrower
ground, namely that the Civil Rights Act of 1871 did not
contemplate imposing punitive damages on municipalities under any
set of circumstances. In Gen ss’
Pennsylvania, 458 U.S. 375 (1982), the Court was asked to address
the issue of whether the doctrine of respondeat superior applied
to actions arising under 42 U.S.C. § 1981. The Court, in ruling
that the facts of the case were insufficient to warrant -
application of the doctrine, found it unnecessary to address the
basic issue. Most recently, in Meritor Savings Bank, FSB v.
Vinson, __U.S.__, 106 S.Ct. 2399, 2408 (1986), the Court
specifically "decline[d] the parties’ invitation to issue a
definitive rule on employer liability [under Title VII of the
Civil Rights Act of 1964]. . .” However, the Court did note
that employers are not “always automatically liable for sexual
harassment by their supervisors.” Id.

15
There is little question that if the government in this case
were pursuing a common law remedy against the Respondent in a
jurisdiction following the majority rule, the evidence would be
more than adequate to support an award of punitive damages. The
record amply reflects the fact that Mrs. Eby, the Respondent’s
bookkeeper, acted recklessly at best and with a “touch of
larceny”, at worst. However, the case sub judice does not
involve a common law tort action. Nor does it involve a generic
civil penalty statute, which is broad enough to encompass common
law remedies. Instead, here the government relies solely ona
highly specialized, carefully crafted statute aimed at deterring
fraud and abuse in the Medicare and Medicaid programs. The
statute specifies the types of penalties that are appropriate and
the circumstances under which they may be imposed. Since the
CMPL is a creature of statute, the starting point for

determining whether vicarious liability is appropriate is the

words of the statute itself. it. ani tation v
Paralyzed Veterans of America, __U.S.___, 106 S.Ct. 2705, 2710
(1986); Reiter v. Sonotone Corp., 442 U.S. 330, 337 (1979); Blue
Chip Stamps v. Manor Druq Stores, 421 U.S. 723, 756

(1975) (Powell, J., concurring). The CMPL provides in pertinent
part as follows:

Any person. . . that--

16
(1) presents or causes to be presented to an
officer, employee, or agent of the United
States, ...aclaim.. . that the
Secretary determines is for a medical or
other item or service
(A) that the person knows or has reason
to know was not provided as claimed. .

(2) shall be subject, in addition to any

other penalties that may be prescribed by

law, to a civil money penalty of not more

than $2,000 for each item or service. ..
Here, unlike other civil money penalty statutes, the CMPL
explicitly recognizes the distinction between the actions of the
principal and those of the agent. Specifically, by juxtaposing
the terms “presents” or “or causes to be presented” the statute
contemplates situations, such as the one at bar, where the
individual who actually submits the improper claim is not the
principal, but an employee who merely submitted the claim in the
course of the employment. However, in such instances, the
statute expressly limits the liability of the principal to only
those situations where the principal either knows or has reason
to know that the claims were improper. In short, the clear of
language CMPL expressly precludes the application of the doctrine
of vicarious liability, and instead requires the Inspector
General to establish actua] malfeasance or misfeasance on the
part of the principal.

Common law principles notwithstanding, the courts have been

understandably reluctant to impose vicarious liability where the
language of a civil penalty statute indicates to the contrary.

17
For example, in United States v. Turner, 601 F.Supp. 757 (E.D.WI.
1985), a case involving a statute semantically similar to the
CMPL, the government, in seeking to impose liability on one
partner on account of the activities of the other partners,
argued that vicarious liability would be appropriate because the
statute in question closely parallels the law of torts.2/ The
court, in refusing to impose vicarious liability under the
abusive tax shelter provisions of TEFRA, looked to the wording of
the statute and held that “only the person who actually made or
furnished the fraudulent statement is liable. . .” Id. at 759.
The holding in Turney is particularly instructive, because there,
unlike here, the so-called innocent partner actually knew what

his partners were doing and was present at meetings where they

2/ Turner involved certain tax shelter provisions of
TEFRA which imposed criminal and civil liability on any person
who in the course of promoting an abusive tax shelter:

(2) makes or furnishes (in connection with such
organization or sale)--

(A) a statement with respect to the allowability
of any deduction or credit, the excludability of
any income, or the securing of any other tax
benefit by reason of holding an interest in the
entity or participating in the plan or arrangement

which the person knows or has reason to know is
false or fraudulent as to any material matter, or

(B) a gross valuation overstatement as to any
material matter...

26 U.S.C. § 6700(a)(2) (emphasis supplied].

18
had furnished fraudulent information.10/

The Inspector General in urging the incorporation of the
doctrine of vicarious liability sidesteps the language of CMPL
and instead focuses on the use of that doctrine in the common law

and in other civil penalty schemes.J2/ clearly, analogizing to

10/ See Larimore v. Comtr the Currency, 789 F.2d
1244 (7th Cir. 1986) (en banc) (holding that the federal banking
laws did not authorize the Comptroller to administratively impose
civil penalties on a bank director who did not know or have
reason to know that the bank’s lending limits had been exceeded) ;
Amoco Oil Co. v. Environmental Protection Agency, 543 F.2d 270
(D.C.Cir. 1976) (invalidating, as beyond the scope of the enabling
legislation, agency regulations which imposed vicarious liability
on refiners on account of the actions of their retail dealers);
Rochez Brothers, Inc. v. Rhoades, 527 F.2d 880 (3d Cir. 1975),
cert. denied, 425 U.S. 993 (1976) (holding that the provisions of
Securities Exchange Act do not authorize wholesale incorporation
of the doctrine of respondeat superior); United States v. ottati
& Goss, Inc., 630 F.Supp. 1361 (D.N.H. 1985); but see Sharp v.
Coopers & Lybrand, 649 F.2d 175 (3d Cir. 1981) (recognizing that
in certain circumstances imposition of vicarious liability would
be consistent with the securities laws).

Ay Courts have consistently imposed vicarious liability
in the context of a civil money penalty statute, where the
language of that statute is broad enough to accommodate the use
of the doctrine. Thus, in West v. Costen, 558 F.Supp. 564 (W.D.
Va. 1983), the court held that under the Fair Debt Collection
Practices Act, a collection agency was responsible for the acts
of its debt collectors. Also, oa] 0} ors!
Assn., Inc., 547 F.2d 240 (4th cir. CaN the court ruled that
the Federal Coal Mine Health and Safety Act of 1969 authorized
the imposition of penalties on coal mine owners for the wrongful
acts of their independent contractors. Similarly, in United
States v. Hodges X-Ray, Inc,, 759 F.2d 557 (6th Cir. 1985), the
court affirmed civil money penalties against the president of the
defendant corporation because, in the opinion of the court, the
term “manufacturer”, as used in the Radiation Control for Health
and Safety Act of 1968, was sufficiently broad to include a major
shareholder or corporate president. See United States v. Park,
421 U.S. 658 (1975) (holding that a corporate officer could be
held criminally liable for violations of the Food, Drug &
Cosmetic Act).

19
common law principles is only appropriate where the statute under
scrutiny is either silent or ambiguous. Here, the statute is
neither silent nor ambiguous. The CMPL on its face requires the
government to establish affirmatively that the principal, i.e.,
the person under whose control the agent acted, actually knows or
has reason to know that the actions of the agent were improper.
Thus, the CMPL expressly precludes the normal application of the
doctrine of vicarious liability. Consequently, the Inspector
General’s reliance on common law principles of imputed liability
is misplaced.

The Inspector General also argues that courts have adopted
the doctrine of vicarious liability in the context of other
statutory schemes. Specifically, the Inspector General notes
that in United States v. Sweet Briar, Inc., 92 F.Supp. 777
(W.D.S.C. 1950) the court imposed liability on an employer for
the acts of its employee. In Sweet Briar the defendant
corporation was charged under the Walsh-Healey Public Contracts
Act with having hired female employees who were under the age of
sixteen (16). However, in Sweet Briar the statute and the
implementing regulations specifically imposed liability on the
principal for the acts of its agents in knowingly hiring
individuals who were under age. In short, under the terms of
Walsh-Healey the knowledge of the agent was expressly imputed to
the principal. Here, in sharp contrast, the CMPL requires as a
condition of imposing liability on the principal that the

principal itself possess the requisite knowledge. If nothing

20
else, Sweet Briar evidences the fact that Congress knows full
well how to craft language that would impose vicarious liability,
but chose instead to do otherwise. The short answer then to any
contention that the CMPL authorizes vicarious liability “is that
Congress did not write the statute that way.” United States v.
Naftalin, 441 U.S. 768, 773 (1979). Reliance on other statutory
schemes is therefore misplaced.

In addition, the Inspector General notes that certain courts
in applying the False Claims Act, a law closely analogous to the
CMPL, have implied that vicarious liability may in fact be
appropriate. Specifically, in Miller v.United States, 550 F.2d
17 (Ct.Cl. 1977), the court held a contractor liable under the
False Claims Act for ineptitude evidenced by among other things,
slipshod supervision of his workmen. However, in Miller the
contractor steadfastly maintained that he always checked his
men’s work personally, that he actually knew that the quantities
of materials billed by his workmen were only estimates of what
had actually been used, and further, that he made no effort to
correct these estimates. Thus, in Miller the court was not
required to address, and in fact, did not address the issue of
vicarious liability. Liability there rested on unrefuted
evidence that the contractor had actual knowledge that his
billings were in fact erroneous. Here, in sharp contrast, there
is no evidence that the Respondent had such knowledge.

In conclusion, I have not been apprised of any case or

legislative gloss that would in anyway undercut the plain meaning

21
of the CMPL.

The Inspector General maintains that the Decision below
ought to be affirmed because the evidence adduced at the hearing
demonstrates that the Respondent actually “knew” that improper
billings were being submitted by his billing clerk. At the
outset it should be noted that there is no evidence, credible or
otherwise, to support the proposition that the Respondent had
actual knowledge of the improper billings at issue. The
Inspector General tacitly concedes this point. Moreover, the ALJ
found the record insufficient to support a claim of actual
knowledge. The ALJ did find, however, that the Respondent acted
with reckless disregard in failing to properly supervise the
activities of his billing clerk, and as a result thereof, the
Respondent should have known that improper billings were being
submitted on his behalf. In light of these findings of fact, the
Inspector General forcefully argues that the word “knows,” as
used in the CMPL, encompasses knowledge that the Respondent would
have had had he acted reasonably. In short, the propriety of the
ALJ’s legal analysis hinges on the meaning of the word “knows.”

The word “knows” though is a classic “weasel” word, with a
slippery meaning that is highly dependent upon the context in
which it is used. In certain settings courts have held for

instance, that whether an actor has knowledge is to be judged

22
subjectively, by examining what knowledge the actor actually
possessed. See United States v. Harvey, No. 86-5025 (4th Cir.
3/6/87) (holding that under the Comprehensive Forfeiture Act, an
attorney’s knowledge of the source of his fees must be judged
against a subjective standard). In other settings, though,
courts have held that the existence of knowledge is to be judged
objectively and in terms of what the actor should have known, as
opposed to what he actually knows. While context appears to
account for much of the term’s definitional variance,
traditional notions of pragmatics and presupposition, however,
cannot fully explain its extreme fluidity. Much of this variance
undoubtedly derives from the uncertainty and ambiguity that have
surrounded other referents of scienter (e.g., “malice”,
"wantonness”, “reckless disregard”, to name a few). It is not
surprising then that courts, as illustrated below, have had
difficulty agreeing on a common meaning even within the context
of the same statute.

The judiciary’s experience with the term “knowing” as it
appears in the False Claims Act is particularly instructive for a
variety reasons. First, it emphasizes the degree to which courts
have differed on the meaning of the word even within a single
statute. Second, since the CMPL parallels in certain respects
the False Claims Act, cases interpreting that act may be helpful
in fleshing out the contours of the CMPL. And third, the
Inspector General has relied heavily on court decisions

concerning the False Claims Act in interpreting the CMPL. The

23
False Claims Act provides in pertinent part as follows:

Any person . . . [1] who shall make or cause to be
made, or present or cause to be presented for payment .
. . any claim upon or against the Government of the
United States . . . knowing such claim to be false,
fictitious, or fraudulent .. . shall forfeit and pay
to the United States the sum of $2,000, and, in
addition, double the amount of damages which the United
State may have sustained...

The Inspector General correctly observes that under the False
Claims Act there is a substantial body of case law equating

“reckless disregard” with actual knowledge. In United States v.

Cooperative Grain and Supply Co., 476 F.2d 47 (8th Cir. 1973),

the court held that extreme carelessness of the defendants in not
ascertaining whether purchased grain was eligible for commodity
price support was “knowing” within the False Claims Act. In so
holding the court reasoned that since the False Claims Act is
civil in nature,

the definition of “knowing” should be the definition as
applied in the civil action of misrepresentation.
Prosser classifies misrepresentation into “the three
familiar tort classifications of intent, negligence,
and strict responsibility.” . . . Since we have decided
that a false claim, not only a fraudulent claim, is
actionable under the Act, a negligent misrepresentation
can constitute the necessary “knowledge”.

Cooperative Grain and Supply Co., 476 F.2d at 60.
The United States Court of Claims in Miller v. United

States, 550 F.2d 17, 23 (Ct.Cl. 1977) echoed the sentiments of
the Eight Circuit in Cooperative Grain and Supply Co. in holding
that negligent misrepresentation is sufficient to satisfy the
"knowledge” requirement of the False Claims Act. However, as the
Inspector General candidly notes, other courts have read the

24
False Claims Act far less liberally than either the Eight Circuit
or the Court of Claims. For instance, the Sixth and Seventh
Circuits have held that proof of actual knowledge is required in
order to sustain liability under the False Claims Act. See
United States v. Hughes, 585 F.2d 284 (7th Cir. 1978); United
States v. Ekelman & Assoc., 532 F.2d 545 (6th Cir. 1976). The
rule in the Fifth and Ninth Circuits is even stricter, requiring
proof that the defendant not only had actual knowledge but also a
specific intent to defraud the government. See United States v.
Thomas, 709 F.2d 968 (5th Cir. 1983); United States v. Mead, 426
F.2d 118 (9th Cir. 1970).

Had I been asked to judge the Respondent’s conduct in light
of the False Claims Act and had I been writing on a clean slate,
I would have been inclined to follow the soundly reasoned opinion
of the court in Cooperative Grain and Supply Co. and to have
adopted the well articulated position of the Inspector General.
However, the Respondent’s conduct must be judged in light of the
language of the CMPL and the language of that statute differs
from the language of the False Claims Act in certain critical
respects that cannot ignored. Liability under the False Claims
Act hinges on a finding that the defendant “knowingly” submitted
false claims. In contrast, liability under the CMPL hinges ona
finding that the respondent “knows” or had “reason to know” that
the claims were improper. Had the Congress not added the phrase
“has reason to know” then one would be justified in adopting the

interpretation given the word “knowing” by the court in

25
Cooperative Grain and Supply Co. There the court in essence held
that a person has actual knowledge of a false claim if that
person should have known that the claim was false. The phrase
"has reason to know” though severely restricts the meaning of the
word “knows,” and effectively precludes one from adopting the
broader interpretation urged by the Inspector General.

The phrase “has reason to know” has a highly specialized and
well established meaning. The term “reason to know” is defined
in the Restatement (Second) of Torts § 12 (1965) and Restatement
{Second) of Agency § 9 (1957) to mean that an actor actually has
information from which a person of reasonable intelligence would
infer that the fact in question exists. The term “reason to
know” differs in one important respect from the closely related
term “should know.” The latter term implies that the actor is
under a duty to ascertain all pertinent information. The former
term, i.e., “reason to know”, implies that the actor is under no

duty to ascertain that information. Burgess v. Montgomery Ward

and Company, 498 F.2d 495, 498 (10th Cir. 1959) (holding that the
“phrase ‘reason to known’ as used in the Restatement does not
imply any duty to ascertain an unknown fact”). The duty to
investigate further arises only after the actor actually learns
of the pertinent information. As here, where the Congress
borrows

terms of art in which are accumulated the legal

tradition and meaning of centuries of practice, it

presumably knows and adopts the cluster of ideas that

were attached to each borrowed word... In such

case, absence of contrary direction may be taken as

satisfaction with the widely accepted definitions, not

26
as a departure from them.

Morrisette v. United States, 342 U.S. 246, 264 (1952).

Consequently, I must assume that when the Congress engrafted the
phrase “reason to know” onto the CMPL it did so with a clear
understanding of its meaning and effect. If Congress had
intended the word “knows” to encompass the concept of “should
know” then there would have been no need to add the phase “reason
to know,” since the former subsumes the latter. The phrase
"reason to know” would then have been purely superfluous. It is
by now axiomatic that a statute must be read to give effect to
every word, clause and sentence of that statute. See United
States v. Menasche, 348 U.S. 528, 538-39 (1955); Montclair v.
Ramsdel]], 107 U.S. 147, 152 (1882). It would be ill advised for
any court or administrative body to blithely ignore as
superfluous the words of any statute, 22/ especially, where as
here, the statute imposes significant civil penalties. See
Brennan v. Occupational] Safety & Health Rev. Com’n., 511 F.2d
1139, 1144 (9th Cir. 1975) (holding that it would be improper to

read-out of a civil penalty statute the concept of “knowledge”);

Willamette Subscription Television v. Cawood, 580 F.Supp. 1164
(D.Or. 1984). One must therefore assume in the absence of

legislative history to the contrary that the Congress intended

12/- In Tabor v. Ulloa, 323 F.2d 823, 824 (9th Cir. 1963),
the court noted that a “legislature is presumed to have used no
superfluous words” in a statute. See International Society for
Krishna Consciousness v. Lee, 105 FRD 435, 449 (S.D.N.¥. 1984).

27
to give meaning to the phrase “reason to know” when it used that
phrase in the CMPL. As noted above, though, the phrase only has
meaning if one interprets the word “knows” to refer only to

actual knowledge and not to knowledge that the actor should have
had had he acted reasonably. This reading is entirely in accord

with cases interpreting other civil penalty statutes. For

instance, in United States v. Four Million Two Hundred Fifty-Five
Thousand Dollars in U.S. Currency, 762 F.2d 895, 905 (11th Cir.

1985), the government urged that the forfeiture provisions of the
Controlled Substances Act, 21 U.S.C. § 881(a) (6), should be
applied even where the property owner acted negligently, i.e.,
had reason to know. Title 21, § 881(a)(6) provides that “no
property shall be forfeited . . . to the extent of the interest
of an owner, by reason of any act or omission established by that
owner to have been committed or omitted without the knowledge or
conse: °: h wn ” {emphasis supplied). The court, in
rejecting the government ’s position, held that the propriety of
the forfeiture turns on claimant’s actual knowledge not
constructive knowledge. See United States v. Premises Known As
2639 Meetinghouse, 633 F.Supp. 979, 992-93 (E.D.Pa. 1986).

In conclusion, I find that the word “knows” as used in the
CMPL refers only to actual knowledge and not to knowledge that
the actor should have had. I further find, as did the ALJ below,
that the record in this case is uniquely devoid of any evidence
which would indicate that the Respondent had actual knowledge

that the claims at issue were in fact improper.

28
The Parties have devoted considerable attention to an
analysis of whether liability may be imposed under the CMPL for
conduct which amounts to mere negligence. The Respondent has
argued that liability can only be imposed if a person acted
intentionally or, at the least, recklessly. The Respondent
further argues that his conduct was neither intentional nor
reckless. The Inspector General maintains that liability may be
imposed even in the absence of reckless conduct, that mere
negligence will suffice and further that the Respondent acted
negligently. Specifically, the Inspector General maintains that
the evidence adduced at the hearing demonstrates that the
Respondent had “reason to know” that the claims submitted on his
behalf were erroneous.

At the outset it must be reiterated that the form of any
action under the CMPL must be governed by the language of the
statute and not by common law principles. Civil penalty statutes
vary widely in terms of scope and penalty. Some statutes impose
significant penalties on a strict liability basis; other statutes
impose modest penalties, but only upon a showing of malice. The
notion championed by the Respondent, that liability can only
attach upon a showing of fraud or other conduct bordering on
fraud, is contrary to both the plain meaning of the CMPL and its

legislative history.

29
As noted above, where the resolution of an issue turns on
the meaning of a statute, courts look first to the language of
the statute and then, if necessary, to its legislative history.
Blum v. Stenson, __U.S.___,_-104 S.Ct. 1541, 1548 (1984). The
language of the CMPL is clear on its face. Liability attaches
upon a showing that a respondent either “knows or has reason to
know (that a medical item or service] was not provided as
claimed.” 42 U.S.C. § 1320-7a(a)(1)(A) (1982). The statute does
not require a showing of fraud; it does not require a showing of
evil intent; and it does not even require a showing of actual
knowledge. The wording of the statute is unambiguous:
liability may be imposed if a respondent “has reason to know”
that services were not provided as claimed. The Constitution
demands no more than that and the statute requires no more. See
Mayers v. U.S. Dept. of Health and Human Services, No. 85-3803
(11th Cir. Dec. 22, 1986) (holding that the Congress can impose
civil penalties and even criminal sanctions without proof of mens
rea) . Thus, Respondent’s argument that certain unidentified
common law principles require a heightened showing of culpability

is entirely without merit.

The legislative history surrounding the adoption of the
CMPL, although meager, in no way undermines the plain meaning of
the statute. On August 31, 1981, Congress passed the CMPL, as an
alternative procedure to existing federal enforcement mechanisms.

Congress found that the existing mechanisms, most notably the

30
criminal fraud provisions of medicare and medicaid , were
inadequate to combat the increasing incidence of Medicare and
Medicaid fraud and abuse. iffon v ited te

Health and Human Services, 802 F.2d 146, 148-49 (5th Cir. 1986).
Congress found that due to the large volume of such cases, the
Department of Justice was only able to institute criminal
proceedings where the amount of money involved was substantial or
the conduct was particularly egregious. As a result, “criminal
penalties have proved an ineffective deterrent to fraudulent
practices under medicare and medicaid. ”~ H.R.Rep. No. 97-158, 97
Cong., 1st Sess., vol. III, 327 (1981). The CMPL thus was
intended to provide an alternative to criminal proceedings so as
to increase the effectiveness of enforcement by providing the
Secretary with a non-criminal administrative mechanism for
deterring fraud and abuse. While, I am not unmindful of the fact
that the legislative history consistently speaks in terms of
“fraud”, there is nothing in that history that would in any
indicate an intent on the part the Congress to restrict the scope
of the CMPL to cases involving only actual fraud. Indeed, as
Respondent acknowledges, the legislative history does in fact
make reference to the “reason to know” standard--a standard that
is inextricably linked to negligence. Moreover, the fact that
the statute imposed civil, as opposed to criminal, sanctions
indicates an intent on the part of Congress to expand the
coverage of the then existing deterrent mechanisms. As the court

in Griffon aptly noted: “In addition, the CMPL creates new

31
substantive liability if a claim-filer ‘has reason to know’ that
her claims are false...” Griffon v. United States Department
of Health and Human Services, 802 F.2d at 150. The “reason to
know” standard is unique; it creates what can best be described
as a negligence based-tort with a “springing duty.”

The linchpin of modern negligence is the existence of a duty
owed by the defendant to the plaintiff. See Green, The Duty
Problem _in Negligence Cases, 28 Colum. L. Rev. 1014 (1928).
“Proof of negligence in the air, so to speak, will not do.”
Pelleck, Torts 468 (13th ed. 1929). Thus, negligence is not
actionable unless it involves the invasion of a legally protected
interest. Palsgraf v. Long Island R.R., 248 N.Y. 339, 162 N.E.
99 (1928). The “reason to know” standard which has been
engrafted onto the CMPL represents an acknowledgement on the part
of the Congress that a duty does not automatically exist to
ferret out errors made by others. The duty, however, springs
into existence once the actor has sufficient information to place
a reasonable man under similar circumstances 6n notice that

improper claims are in fact being filed. Restatement (Second) of

Torts § 12. Once the duty attaches, the Respondent is liable for
what he “should have known” had he investigated further. The
concept of a springing duty is most commonly encountered in cases
involving the liability of landowners for injuries sustained by
those who enter the land as licensees. At common law, a
landowner owes an affirmative duty of care to business invitees.

Such invitees are entitled to enjoy the premises in a reasonably

32
safe condition. In contrast, the landowner owes no such duty
either to licensees, e.g., social guests, or to trespassers. In
the case of licensees, the possessor is only liable if, among
other things, the possessor knows or has reason to know of the
dangerous condition that causes the harm and then fails to warn
the licensee of that danger. Restatement (Second) of Torts §
342. In such cases, the duty to warn only springs into existence
if the possessor is actually aware of information that would have
put a reasonable man on notice of the danger or potential
danger. The cases cited by the Inspector General in his Brief
of February 6, 1987, aptly illustrate that point. In Madison v.
Deseret Livestock Co., 574 F.2d 1027 (10th Cir. 1978), the court,
in applying Utah law, reversed a district court order granting
summary judgment, because there were genuine issues of fact as to
whether the defendant had reason to know of the hazardous
condition. The Court of Appeals noted, for instance, that the
hazard was visible from the road, that it existed for a few days
and that defendant’s ranch foreman acknowledged driving past the
hazard on numerous occasions. In sum, a reasonable jury could
have concluded that the foreman either knew or had reason to know
of the hazard. Similarly, in Christians v. Homestake
Enterprises, Ltd,, 25 Wis.2d 25, 303 N.W.2d 608 (1981), the trial
court, using a “should know” standard, entered judgment in favor
of the plaintiff-trespasser. The Wisconsin Supreme Court, after
recounting the difference between the “should know” standard and

the “reason to known” standard, adopted the latter, reversed the

33
trial court judgment in favor of the plaintiff, and held that as
to trespassing children, "the possessor is under no duty to
inspect, but if the possessor knows of facts from which a
reasonable person would infer that the condition in question
exists . . . the possessor is charged with knowledge of the
condition.” Id. at 621. The court went on to conclude that a
reversal was necessary because it was impossible to discern
whether the jury had based its decision upon a finding that the
defendant knew, had “reason to know,” or “should have known” of
the hazard. In summary, the cases illustrate that there is a
discernible difference between the two standards, that use of the
improper standard warrants reversal, and further, that to support
a finding that a defendant has “reason to know,” there must be
specific, concrete evidence to indicate that the defendant

actually knew enough to put a reasonable man on notice that

further inquiry was warranted. ay See Restatement (Second) of

13/ For example, suppose that A invites his friend B to
dinner. A does not know that his private road has been
dangerously undermined at a point where it runs along an
embankment and that it is not observable to a person driving
along the road. However, A could have discovered the danger had
he paid attention to his road. While B is driving along the road
it collapses, causing serious harm to B. A is not liable to B.

Restatement (Second) of Torts § 342, comment d, illustration 3
Also, in Samuels v. Empres Lineas Maritimas Argentinas, 573 F. 2a

884 (5th Cir. 1978), a case noted by the Inspector General, the
court, in affirming a jury verdict for the plaintiff under the
Longshoremen’s and Harbor Workers’ Compensation Act, held that
the evidence was sufficient of support a finding of negligence
under the “reason to know” standard. In Samuels the plaintiff
sustained injuries after falling through a hole in the cargo hold
of a ship. Among others things, the court noted that the area
in question was insufficiently illuminated, that this had been
conveyed to ship personnel, but nothing was done to correct the
situation. Moreover, the court emphasized that ship personnel

34
Torts §§ 339, 342. At issue, then, in this case is whether the
record, when taken as a whole, contains such specific, concrete
evidence .14/

The Inspector General maintains that the evidence adduced at
the hearing is sufficient to support a finding that the
Respondent had “reason to know” that one of his employees was
submitting claims for laboratory services that either were not
performed at all or were performed by an independent laboratory.
In support of that proposition, the Inspector General points to a
series of independent events that would have placed a reasonable
man on notice that something amiss was occurring. First, the ALJ
found that in 1977 the Respondent was advised that he was
operating an unlicensed laboratory, but he made no effort to
investigate or otherwise correct the problem. Second, in 1978,
the Respondent was informed by SAMI that he had been
overutilizing certain procedures and billing incorrectly for
comprehensive examinations and that these abuses would have to
cease. And third, in July 1983, the Respondent was advised that
had actually inspected the area shortly before the accident. In
short, there was circumstantial evidence that ship personnel
either knew of the hole, as a result of the inspection, or in the

alternative, because of the poor illumination had reason to
inspect further.

44/ It is by now a well-settled rule “that an erroneous
ruling which relates to the substantial rights of a party is
ground for reversal unless it affirmatively appears from the
whole record that it was not prejudicial.” McCandless v. United
States, 298 U.S. 342, 347-48 (1936) (emphasis in the original).

35
pap smears are considered part of the standard vaginal
examination and therefore, may not be billed separately. An
examination of the exhibits and supporting testimony concerning
each of these three events reveals that these incidents, either
when viewed separately or together, are insufficient to
demonstrate that the Respondent had “reason to know” that from
August 1981 through April 1983 his billing clerk was submitting
improper Medicaid claims.

Both ALJ and the Inspector General devoted substantial
attention to the 1977 investigation of the Respondent’s
unlicensed laboratory. Whatever that incident may reveal about
the Respondent’s attitude in 1977 toward paper work and federal
intrusion into the practice of medicine, one thing is clear: the
incident is simply irrelevant with respect to Mrs. Eby’s billing
practices in the period August 1981 through April 11, 1983. The
record reveals that Mr. Norman Siegel visited the Respondent’s
office and laboratory on September 21, 1977. During the course
of that visit he copied a number of patient charts, examined the
physical premises and had a conversation with the Respondent.
During that conversation Respondent indicated that he “knew
nothing about billing SAMI.” I.G. Ex. 424. Following Mr.
Siegel’s site visit, a “Confidential Report of Preliminary
Investigation” was completed on February 8, 1978. I.G. Ex. 425.
That report focused on a number of areas including Respondent’s
surgical practice and laboratory billings. The report concluded

that there were “clinical finding[s] that could constitute

36
support for the performance of an anterior/posterior vaginal
repair in conjunction with the hysterectomy and indication in the
Operative Report that it, in fact, was performed were [sic] found
in all instances.” The report went on to note that medical
necessity was found in all instances for the laboratory
procedures billed to SAMI. However, the report did note certain
deficiencies, including that in 57% of the sample examined,
there was no documentation to support the fact that laboratory
procedures which had been billed to SAMI were in fact performed.
In addition, the report also found that the Respondent’s
laboratory was not certified, as required by State law. The
report concluded by listing a variety of “suggested action
alternatives,” including initiating a full-scale fraud
investigation, obtaining restitution of all monies paid on
account of tests performed at Respondent’s laboratory,
terminating Respondent’s provider agreement and/or discontinuing
payments to Respondent for laboratory procedures.
Notwithstanding this rather impressive report, it is surprising
to find that none of the suggested alternatives was pursued, that
the contents of the report were never shared with Respondent and
that he was never even informed of the deficiencies noted in the
report. In short, the entire incident provides no evidence that
the Respondent had “reason to know” that the laboratory billing
practices of Mrs. Eby were amiss.

The second event alluded to by the Inspector General is even

less probative than the laboratory incident noted above.

37
Specifically, on May 26, 1978, Respondent was advised via
certified mail that in one instance he had billed for six
comprehensive re-examinations in a six month period. The letter
went on to note that only rarely do patients require such an
intense level of care and that future use of the comprehensive
re-examination must be restricted. There is simply no
relationship between this event, which occurred in 1978 and
involved medical judgment about the level of care to be accorded
a single patient, and Mrs. Eby’s billing practices, which
occurred three years later and involved ministerial laboratory
billing procedures. Moreover, there is nothing in the record
that would even indicate that the Respondent’s extensive use of
the comprehensive re-examination for the one patient was in fact
improper. That patient, may have been the rare case referred to
in the SAMI letter.

The final event pointed to by the Inspector General as
indicating that the Respondent had “reason to know” that Mrs.
Eby’s billing practices were improper occurred in July 1983 when
SAMI investigators signed a note on Respondent’s stationery
acknowledging that a physician could not charge separately for a
Pap smear. Clearly, a “warning” provided a full three months
after the improper billings had ceased and which related to a
billing practice not even at issue in this case cannot as matter
of a law form the basis for a “reason to know” finding. Indeed,
if nothing else, this final event provides circumstantial

evidence that Respondent did not fully comprehend SAMI billing

38
regulations and insisted upon an official note to confirm the
correct procedure.

In summary, the events alluded to by the Inspector General
do not support the contention that the Respondent had “reason to
know” that Mrs. Eby was filing incorrect claims with the fiscal
intermediary. This is not to say, that Respondent’s conduct was
either proper or above reproach. It is clear that the Respondent
was careless in not more carefully supervising the billing
activities of his staff. However, it is equally clear that such
carelessness, as long as it does not affect the quality of care
afforded Medicaid patients23/ and as long as the Respondent did
not have reason to know of it, is not actionable under CMPL.

In situations such as this, where an appellate tribunal
discerns that the factfinder “has failed to make a finding
because of an erroneous view of the law, the usual rule is that
there should be a remand for further proceedings to permit the

18/ Where the actions of a provider adversely affect the
quality of medical care the constraints imposed by the “reason to
know” standard no longer pertain. As noted above, the “reason to
know” standard assumes that there is no pre-existing duty on the
part of the provider to ferret out information. However, a
provider always owes a duty of due care to each of his patients.
Consequently, prosecutions under the CMPL which implicate the
quality of care do not require independent proof to cause the
duty to spring into existence. The duty to provide quality care
always exists. In this case, the ALJ found that the Respondent
did in fact practice quality medicine and there was nothing in
the record to indicate that his carelessness in supervising his
billing clerk had any adverse effect on the quality of care that
he afforded his patients. The urinalyses that were billed to
SAMI by Mrs. Eby, but never performed, were, based on the medical
evidence adduced at the hearing, largely redundant. The urine

cultures and other tests that were performed would have detected
any abnormalities.

39
[factfinder] to make the missing findings.” Pullman-Standard v.
Swint, 456 U.S. 273, 291 (1982). As the Court in DeMarco v.
United States, 415 U.S. 449, 450 (1974) observed:
[Flactfinding is the basic responsibility of district
courts, rather than appellate courts, and... the Court of
Appeals should not have resolved this factual dispute which
had not been considered by the District Court.
Accordingly, since the ALJ did not review the record in light of
the "reason to know” standard, the preferred course is to remand
this matter to the ALJ to provide him with an opportunity to
consider the evidence in light of that standard. It should be
noted that the remand is limited to a single issue, namely
whether there is evidence to support a finding that the
Respondent “had reason to know” that improper claims were being

submitted on his behalf.

IIl.

The decision reached today is not intended to limit or
otherwise thwart the superb enforcement efforts of the Inspector
General, which are vital to the Medicare and Medicaid programs
and which remain above reproach in all respects. The actions of
the Inspector General are not at issue in this case; his
investigation and prosecution were both thorough and fair. This
case, however, was, and remains, highly unusual and my decision
must be read accordingly. It is the only case to my knowledge
in which an ALJ found no evidence of fraudulent intent, found no
evidence of actual knowledge, found no evidence of conspiracy or

40
complicity on the part of a respondent, and found no evidence
that the Respondent had intentionally implemented office
procedures designed to insulate himself from the improper
practices of his staff. In short, this case tested the outer
limits of the CMPL. Under normal circumstances, subtle legal
distinctions are not infrequently ignored by courts with little
risk to justice. In Mayers v. U.S. Dept. of Health and Human
Services, No. 85-3803 (llth Cir. Dec. 22, 1986), for instance,
the court confused the “should know” standard and the “reason to
know” standard treating the two as if they were equivalent.
Mayers, though, involved a mundane case of clear fraud under the
CMPL and the court’s “error,” such as it was, had no affect on
its holding. Here, given the unique facts of this case, the
subtle distinction between the two standards did have meaning,
and the ALJ’s failure to recognize that distinction by
consistently using the incorrect legal standard, constituted
prejudicial error mandating reversal. When venturing on the
outer limits of a statute it is easy to misstep and ignore those
subtle legal distinctions which under normal circumstances would
have little import. As Roger Traynor noted: ‘’To err is human,
as a judge well knows, but to err is not always harmless.”

Traynor, The Riddle of Harmless Error 3 (1970).

41
Accordingly, for the reasons discussed above, the Decision
of the ALJ is reversed, the Order vacated and the case is
remanded to the ALJ for proceedings consistent with this Opinion

and with the attached Order.

/s/

Robert L. Raclin
Deputy Under Secretary

42
